DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-20 are pending in the case. Claims 1, 7, and 17 are independent claims.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority in this National Stage application based on PCT/CN2018/116037 filed 11/16/2018, which claims priority of Chinese application CN201810515382.X filed 05/25/2018.

Drawings
The drawings are objected to because in FIG. 3-1, step 306 is a repetition of step 305. Paragraph [00110] describes step 306 as a distinct step from step 305 but even then the paragraph is illogical because it describes that “the first kanji is acquired from the kanjis which are not annotated with kanas” even though step 305, which precedes step 306, has annotated the [first] kanji with kana or kanas as described in [00108-00109].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The disclosure is objected to because of the following informalities:
The specification recites “deceases” in paragraphs [0048], [0063], [0098], and [0133] but should recite “decreases”.
The specification recites “a second tool…is sued in a song lyrics application scenario” but “sued” should be replaced with “used” in paragraph [0068].
The specification recites in paragraph [0068] “wherein a first tool corresponding to a news application scenario is used in a news application scenario, wherein the first tool is exclusively configured for annotating kanas of kanjis in news texts” and then recites “wherein a second tool corresponding to a song lyrics 
Paragraph [00107] refers to “い” as being the “next kanji”; however, this character is not a kanji. It is unclear what this paragraph is attempting to describe as step 304 specifically refers to “the next kanji” being acquired.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites “a first kana set corresponding to each kanji” in line 3 of the claim and then recites “the first kana set corresponding to a kanji” in lines 4-5 of the claim. This is indefinite as there are multiple kanjis, each kanji corresponding to a first kana set. As such, there is inconsistency between the recited 
The claim then recites “searching for a plurality of target data records…and a second kana set corresponding to each kanji in the target entry in the target data record is the same as the first kana set corresponding to the each kanji”. As such, lines 9-10 of the claim is incoherent. It is unclear what Applicant is attempting to recite. For the sake of compact prosecution, Examiner interprets “is the same” as “that is the same”. 
Dependent claims 2-6, 13, and 14 are also rejected due to inheriting the deficiencies of claim 1.

Regarding claim 2, the claim recites “the plurality of target data records”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this in the singular.
Dependent claims 13-14 are also rejected due to inheriting the deficiencies of claim 2.

Regarding claim 5, the claim recites “saving a data record which comprises a preset application scenario in a third word bank in the first word bank”. The language of “in a third word bank in the first word bank” is incoherent and, thus, ambiguous. 
Dependent claim 6 is also rejected due to inheriting the deficiencies of claim 5.

Regarding claim 14, the claim recites “saving a data record which comprises a preset application scenario in a third word bank in the first word bank”. The language of “in a third word bank in the first word bank” is incoherent and, thus, ambiguous. Examiner interprets that the saved data record is one which comprises information from a third word bank and is saved in a first word bank.

Claims 7-12, 15, and 16 recite an apparatus with corresponding limitations to the method of claims 1-6, 13, and 14, respectively, and are therefore rejected for the same reasons.

Claims 17-20 recite a non-volatile computer-readable storage medium with corresponding limitations to the method of claims 1-4, respectively, and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se.

Regarding claim 17, the claim recites a “non-volatile computer-readable storage medium”. However, the Specification does not specifically disclose what this element constitutes. While the Specification recites “memory 502 may include one or more computer-readable storage mediums, which can be non-transitory” ([00138] of most recent Specification dated 05/30/2021), this does not necessarily limit nor define the claimed “non-volatile computer-readable storage medium” to be only non-transitory. Furthermore, the examples listed by Applicant in paragraph [00138] of the Specification correspond to a “non-volatile memory” and not the claimed “non-volatile computer-readable storage medium”. As a result, the claimed element under broadest reasonable interpretation may encompass a statutory element as well as a non-statutory element.
Dependent claims 18-20 do not limit the “non-volatile computer-readable storage medium” to statutory subject matter and are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4-7, 9-12, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 2005/0182794 A1), in view of Khatri et al. (US 2018/0046611 A1).

Regarding claim 1, Masui teaches a method for processing word banks, comprising:
acquiring a first data record in a first word bank (FIGS. 19-20 and [0202-0203]: for example, a first data record corresponds to the fourth line in FIG. 20, which illustrates an exemplary document dictionary/first word bank), wherein the first data record comprises a multi-kanji entry and a first kana set corresponding to each kanji in the multi-kanji entry, the multi-kanji entry being an entry which comprises a plurality of kanjis, and the first kana set corresponding to a kanji comprising at least one kana corresponding to the kanji (FIGS. 19-20 and [0202-0203]: first data record is a multi-kanji entry. A kana set corresponds to each kanji. Specifically, ま is the kana set corresponding to the kanji 増, while すい is the kana set corresponding to the kanji 井); and
searching for a plurality of target data records corresponding to the first data record in a second word bank (FIGS. 8 and 9A-D and [0148-0153]: target data records corresponding to the first data record are searched in a second word bank, which includes whatever characters are inputted on display), wherein target entries in each of the plurality of target data records are different constituent parts of the multi-kanji entry, the target entries in the each of the plurality of target data records form the multi-kanji entry, and a second kana set corresponding to each kanji in the target entry in the target data record is the same as the first kana set corresponding to the each kanji (FIGS. 9A-D and [0148-0153]: target entries are different constituent parts of the multi-kanji entry. For example, the entered ma corresponds to a target entry including kanji 増, while the entered sui corresponds to a target entry including kanji 井. Note that the entered ま, the equivalent of ma, and すい, the equivalent of sui, that are the same as the first kana sets from the first word bank. In another example, the kana themselves may be entered as seen in FIGS. 4-7. The target entries form the multi-kanji entry 増井).
Although Masui teaches saving data records in word banks ([0166] and [0170]: modifications, including addition of registered data, may be made to the word bank to add a new data record), Masui does not explicitly teach saving the first data record in the second word bank, in response to the plurality of target data records corresponding to the first data record not being found in the second word bank.
Khatri teaches searching for a plurality of target data records corresponding to the first data record in a second word bank (FIG. 4 and [0042-0048]: a plurality of target data records in a base dictionary/second word bank corresponding to the first data record/first historical search query are searched); and 
saving the first data record in the second word bank, in response to the plurality of target data records corresponding to the first data record not being found in the second word bank (FIG. 4 and [0049-0051]: if no match is found among the plurality of target data records, as seen in starting at operation 425, then the first data record is saved in the second word bank/base dictionary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second word banks in Masui to incorporate the teachings of Khatri and include saving the first data record in the second word bank, in response to the plurality of target data records corresponding to the first data record not being found in the second word bank. Doing so would 

Regarding claim 3, Masui in view of Khatri teaches the method according to claim 1. Masui further teaches wherein the method further comprises:
saving each second data record in the first word bank in the second word bank, wherein the second data record comprises a single entry and a first kana set corresponding to the kanji in the single entry (FIG. 6 and [0131-0133]: for example, a second data record in the first word bank comprises a single entry and a first kana set いぬ corresponding to the kanji 犬. A candidate word for 犬 is made available from the first word bank to the user and can be saved in the second word bank when the candidate word is selected for entry; FIGS. 19-20 and [0202-0203], FIG. 26, and [0231]: for example, dictionary retrieving engine 1904 allows a second data record from first word bank to be loaded and shown for selection on the local display).

Regarding claim 4, Masui in view of Khatri teaches the method according to claim 3, wherein saving the each second data record in the first word bank in the second word bank comprises:
acquiring any data record in the first word bank (Masui, FIG. 6 and [0131-0133], FIGS. 19-20 and [0202-0203]: for example, a data record in the first word bank いぬ corresponding to the kanji 犬. A candidate word for 犬 is made available from the first word bank to the user and can be saved in the second word bank when the candidate word is selected for entry); and
determining that an entry in the data record is a single entry and saving the data record in the second word bank, in response to the data record comprising a first kana set (Masui, FIGS. 19-20 and [0202-0203], FIG. 26, and [0231]: for example, dictionary retrieving engine 1904 allows a second data record from first word bank to be loaded and shown for selection on the local display in response to the data record comprising a first kana set) (Khatri, for the saving aspect, FIG. 4 and [0042-0051]: a data record is saved in the second word bank/base dictionary in response to the data record comprising a search query).

Regarding claim 5, Masui in view of Khatri teaches the method of claim 1.
Masui further teaches 
Although Masui does not explicitly teach saving the data record in the first word bank, Masui teaches saving data records into word banks ([0166] and [0170]: 

Regarding claim 6, Masui in view of Khatri teaches the method according to claim 5. Masui further teaches wherein saving the data record which comprises the preset application scenario in the third word bank in the first word bank comprises:
acquiring a data record which comprises a preset application scenario from the third word bank (FIGS. 19 and 20 and [0202-0203]: note that the data record in this exemplary dictionary includes an entry and at least one kana set corresponding to each kanji in the entry), wherein the data record comprises an entry, at least one kana set corresponding to each kanji in the entry, a usage frequency of each of the at least one kana set ([0125], FIG. 6, [0132-0133], [0135], [0139], [0160]: a usage frequency of each of the at least one kana set is evidently also an attribute of the data record), and the preset application scenario ([0175]: “dictionaries may also be used depending on the sort or the context of the document to be prepared to enable more effective document 
selecting, according to the usage frequency of at least one kana set corresponding to the each kanji, a kana set corresponding to the each kanji from at least one kana set corresponding to the each kanji respectively (FIG. 6 and [0132]: for example, the usage frequency of いぬ corresponding to 犬 is most frequent and is thus selected); and
forming a first data record with the entry and the kana set selected for the each kanji and saving the first data record in the first word bank ([0166] and [0170]: modifications, including addition of registered data, may be made to the word bank to add a new data record).

Regarding claims 7, and 9-12, the claims recite an apparatus for processing word banks, comprising: a processor (Masui, CPU 101 of FIG. 1 and [0081]); and a memory configured to store at least one instruction executable by the processor: wherein the at least one instruction, when executed by the processor (Masui, ROM 102 of FIG. 1 and [0081-0083]), causes the processor to perform a method corresponding to the method recited in claims 1, 3, and 4-6, respectively, and are therefore rejected on the same premises.

Regarding claims 17, 19, and 20, the claims recite a non-volatile computer-readable storage medium for storing a computer program (Masui, ROM 102 of FIG. 1 and [0081-0083]), the computer program is loaded by a processor (Masui, CPU 101 of .

Claims 2, 13, 8, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 2005/0182794 A1), in view of Khatri et al. (US 2018/0046611 A1), and in view of Okajima et al. (US 2016/0283446 A1).

Regarding claim 2, Masui in view of Khatri teaches the method according to claim 1. Similar to claim 1, Masui in view of Khatri further teaches wherein searching for the plurality of target data records corresponding to the first data record in the second word bank comprises:
searching for a target data record ma corresponds to a target entry including kanji 増, while the entered sui corresponds to a target entry including kanji 井. Note that the entered characters are the Romanized version of second kana sets ま, the equivalent of ma, and すい, the equivalent of sui, that are the same as the first kana sets from the first word bank. In another example, the kana themselves may be entered as seen in FIGS. 4-7. The target entries form the multi-kanji entry 増井) (Khatri, for saving into second word bank aspect, FIG. 4 and [0042-0048]: a plurality of target data records in a base dictionary/second word bank corresponding to the first data record/first historical search query are searched); and
determining that the plurality of target data records corresponding to the first data record are not found in the second word bank, in response to the target data record corresponding to the each of the 
Masui in view of Khatri does not explicitly teach the entries being N single entries and:
dividing the multi-kanji entry in the first data record into N single entries, wherein N is an integer greater than 1, and the single entries are entries each comprising a kanji; and
searching for a target data record corresponding to each of the N single entries in the second word bank, wherein the target data record corresponding to the single entry 
Okajima teaches dividing the multi-kanji entry in the first data record into N single entries, wherein N is an integer greater than 1, and the single entries are entries each comprising a kanji ([0059-0061], [0077], FIG. 8, and [0115]: incomplete words generated by dividing the word understandable by itself are also recorded in the dictionary. The multi-kanji entry is divided into single entries comprising a kanji);
searching for a target data record corresponding to each of the N single entries in the second word bank, wherein the target data record corresponding to the single entry comprises the each of the N single entries and the second kana set corresponding to the kanji in the each of the N single entries, and the second kana set corresponding to the kanji (FIGS. 4A-B and [0080]: for example, second pointer recorded in an index structure, or second word bank, corresponds to a target data record corresponding to the single entries. The second kana set, as seen in FIG. 4B, correspond to the kanji in each of the N single entries. The second kana set corresponding to the kanji is the same as the first kana set corresponding to the kanji, which can be seen in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the searching of the plurality of target data records in Masui in view of Khatri to incorporate the teachings of Okajima and have the entries being N single entries and include dividing the multi-kanji entry in the first data record into N single entries, wherein N is an integer greater than 1, and the single entries are entries each comprising a kanji; and searching for a target data record 

Regarding claim 13, Masui in view of Khatri and in view of Okajima further teaches the method according to claim 2. Masui in view of Khatri further teaches wherein the method further comprises:
saving each second data record in the first word bank in the second word bank, wherein the second data record comprises a single entry and a first kana set corresponding to the kanji in the single entry (Masui, FIG. 6 and [0131-0133]: for example, a second data record in the first word bank comprises a single entry and a first kana set いぬ corresponding to the kanji 犬. A candidate word for 犬 is made available from the first word bank to the user and can be saved in the second word bank when the candidate word is selected for entry; FIGS. 19-20 and [0202-0203], FIG. 26, and [0231]: for example, dictionary retrieving engine 1904 allows a second data record from first word bank to be loaded and shown for selection on the local display) (Khatri, for the saving aspect, FIG. 4 and [0049-0051]: a second data record/historical search query may be saved in the second word bank/base dictionary) (Khatri, for saving into second 

Regarding claim 14, Masui in view of Khatri and in view of Okajima teaches the method of claim 2.
Masui further teaches 
Although Masui does not explicitly teach saving the data record in the first word bank, Masui teaches saving data records into word banks ([0166] and [0170]: modifications, including addition of registered data, may be made to the word bank to add a new data record). As such, it would for one of ordinary skill in the art to modify Masui in view of Khatri, and in view of Okajima with the additional teachings of Masui so as to add a data record from a word bank, like a third word bank, into a first word bank. Doing so would add words into a dictionary/word bank the user frequents for more convenient and accurate character inputs and prediction when relying on the word bank, 

Regarding claims 8, 15, and 16, the claims recite an apparatus with corresponding limitations to the method of claims 2, 13, and 14, respectively, and are therefore rejected on the same premises.

Regarding claim 18, the claim recites a non-volatile computer-readable storage medium with corresponding limitations to the method of claim 2 and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited Form for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171